IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                January 12, 2016 Session

          STATE OF TENNESSEE v. MARCUS ANTHONY ROBEY

                Appeal from the Circuit Court for Rutherford County
                  No. F69191C        Mitchell Keith Siskin, Judge
                     ___________________________________

               No. M2015-00306-CCA-R3-CD – Filed August 25, 2016
                     ___________________________________

Defendant, Marcus Anthony Robey, was convicted of aggravated robbery by a
Rutherford County jury and was sentenced to thirty years. On appeal, Defendant argues
that the trial court erred by failing to provide a supplemental jury instruction following a
jury question during deliberations and that the evidence was insufficient to support his
conviction. After a thorough review of the record, we determine that Defendant waived
his right to appeal this conviction. Therefore, the appeal is dismissed.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and TIMOTHY L. EASTER, JJ., joined.

John C. Taylor, Murfreesboro, Tennessee (on appeal); and Kris Oliver, Howard Wilson,
and Joe M. Brandon, Murfreesboro, Tennessee, (at trial) for the appellant, Marcus
Anthony Robey.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Jennings Houston Jones, District Attorney General; and Shawn
Puckett, Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

Background

       Defendant was indicted by a Rutherford County Grand Jury in a multi-count
indictment for aggravated robbery, evading arrest, criminal impersonation, and
possession of a weapon by a convicted felon (“firearm charge”). The trial court ordered
that the firearm charge would be heard in a bifurcated hearing following the verdict on
the aggravated robbery, evading arrest, and criminal impersonation charges. Prior to
trial, Defendant pled guilty to evading arrest and criminal impersonation. He was
sentenced to eleven months, twenty-nine days for evading arrest and six months for
criminal impersonation. Defendant went to trial on the aggravated robbery charge on
August 12-14, 2013, and he was found guilty as charged in the indictment. During the
subsequent hearing on the firearm charge, Defendant and the State reached a plea
agreement in which Defendant pled guilty to the firearm charge, and he agreed to a
fifteen-year sentence. Pursuant to the plea agreement, Defendant’s sentence for the
firearm charge would be served concurrently to the sentence Defendant would receive for
his aggravated robbery conviction. Defendant also agreed to waive his right to appeal all
charges included in the indictment, including the aggravated robbery conviction. The
sentences for evading arrest and criminal impersonation were also ordered to be served
concurrently with the sentence for the aggravated robbery conviction.

        Defendant filed a subsequent motion to withdraw his guilty plea on September 4,
2013, alleging that at the time of the guilty plea he was “not in [his] right frame of mind,”
that he did not understand he was losing his right to appeal his aggravated robbery
conviction, and that he made a mistake with the guilty plea. State v. Marcus Anthony
Robey, No. M2014-00773-CCA-R3-CD, 2015 WL 1648241, at *1 (Tenn. Crim. App.
Apr. 13, 2015), perm. app. denied (Tenn. July 23, 2015). A hearing was held, and the
trial court denied Defendant’s motion. On appeal, this court affirmed the denial of
Defendant’s motion to withdraw his plea. Id. at *3-4. This court held:

        Defendant’s sole factual basis for relief was that he understood his
        attorney say he was waiving his right to “appeal the indictment” and he
        thought this meant he was waiving his right to appeal only one count
        (the firearm charge) of the indictment.

        The findings of fact by the trial court could not have been more clearly
        stated. The findings of fact were that Defendant did not misunderstand
        the provisions of the guilty plea. And from the findings of fact it can
        only be concluded that Defendant knowingly, voluntarily, and
        understandingly entered his plea of guilty to the firearm charge.

      While the first appeal was pending, the trial court held a sentencing hearing, and
Defendant was ordered to serve thirty years for his aggravated robbery conviction.

Analysis

      On appeal, Defendant argues that the trial court erred by failing to provide a
supplemental jury instruction following a jury question during deliberations and that the
evidence was insufficient to support his conviction for aggravated robbery. He further
                                             2
“incorporates herein, by reference, all other grounds for relief set forth in the Second
Amended Motion for New trial.” We find that Defendant has waived his right to appeal
his aggravated robbery conviction as part of his plea agreement.

        Our Supreme Court has set forth:

        There is not a constitutional right to appeal, but where appellate review
        is provided by statute, the proceedings must comport with constitutional
        standards. State v. Gillespie, 898 S.W.2d 738, 741 (Tenn. Crim. App.
        1994) (citations omitted). In Tennessee, a criminal defendant has the
        right to one level of appellate review. Tenn. R. App. P. 3(b) (2003);
        Collins v. State, 670 S.W.2d 219, 221 (Tenn. 1984). The law, however,
        “does not require an appeal of a conviction in a criminal case in the
        event the defendant, for reasons satisfactory to himself, desires not to
        have such an appeal.” Collins, 670 S.W.2d at 221. Thus, a defendant
        may waive his right to appeal.

Serrano v. State, 133 S.W.3d 599, 604 (Tenn. 2004).

       As part of his plea agreement, Defendant in this case agreed to waive his right to
appeal all charges included in the indictment, including the charge of aggravated robbery,
in exchange for his fifteen year sentence for the firearms charge to be served concurrently
to his sentence for aggravated robbery. As noted elsewhere in this opinion, this court
upheld the plea agreement, and Defendant’s application for permission to appeal was
denied by the Tennessee Supreme Court. Accordingly, we conclude that this appeal is
dismissed.

                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE




                                            3